Title: To Thomas Jefferson from Archibald Thweatt, 2 December 1824
From: Thweatt, Archibald
To: Jefferson, Thomas


Dear Sir
Eppington
2 Decr 1824
Permit me, to take the liberty, of introducing to you my nephew Richard Kidder Meade, son of my brother in law of that name.His father has a family of children and wishes to locate himself at or near to the University. He owns a large estate in lands and slaves in Brunswick county. He wishes to sell out his lands, and with the funds purchase other lands in Albemarle whereon to settle his  slaves. His present and immediate object is, to ascertain whether he can get one of the Hotels, with a view to take boarders—and what are the prospects of success in this respect. I beg leave to observe that if Mr Meade, should undertake the management of one or two of the Hotels, and shall succeed in getting Boarders, he will do his duty and give satisfaction.You will be pleased to inform my nephew, the terms, and whether the Hotels are furnished with the requisite furniture by the College, which I should presume not.Your kind attention to the subject matter hereof will be thankfully acknowledged by Mr Meade and myself.I have the honor to remain Dear Sir with every sentiment of profound respect, and continued personal attachmentYrs &cArchibald Thweatt